 

Exhibit 10.4

 

ACKNOWLEDGMENT OF GUARANTORS

 

Pursuant to the terms of certain Guaranties dated February 1, 2011 and May 8,
2013 (collectively, the “Guaranties”), executed by each of the undersigned in
favor of BMO HARRIS BANK N.A., a national banking association, successor by
merger to M&I Marshall & Ilsley Bank (the “Bank”), the undersigned have jointly
and severally unconditionally guaranteed the prompt payment and full performance
of all of the debts, liabilities and obligations of WSI INDUSTRIES, INC., a
Minnesota corporation (the “Borrower”) to the Bank, which debts, liabilities and
obligations include, without limitation, the obligations of the Borrower under
(i) that certain Loan Agreement dated as of February 1, 2011, by and between the
Bank and the Borrower (as previously amended, the “Revolving Loan Agreement”)
and (ii) that certain Loan Agreement dated as of May 8, 2013, by and between the
Bank and the Borrower (as previously amended, the “Term Loan Agreement” and,
together with the Revolving Loan Agreement, the “Loan Agreements”). Each of the
undersigned acknowledges receipt of a copy of the proposed amendments to the
Loan Agreements to be dated on or about the date hereof (collectively, the
“Amendments”). Each of the undersigned agrees and acknowledges that the
Amendments shall in no way impair or limit the rights of the Bank under the
Guaranties or any other Loan Document (as such term is defined in the Loan
Agreements) to which either of the undersigned is a party, and confirms that by
the Guaranties the undersigned continue to jointly, severally and
unconditionally guarantee the prompt payment and full performance of all of the
debts, liabilities and obligations of the Borrower to the Bank, including
without limitation obligations under the Loan Agreements as amended pursuant to
the Amendments. In addition, each of the undersigned represents that no events
have taken place and no circumstances exist at the date hereof which would give
the undersigned grounds to assert a defense, offset or counterclaim to the
obligations of the undersigned under the Guaranties or any of the other Loan
Documents to which either of the undersigned is a party and there are no known
claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character or nature whatsoever, fixed or contingent, which the undersigned may
have or claim to have against the Bank, which might arise out of or be connected
with any act of commission or omission of the Bank existing or occurring on or
prior to the date of the Amendments, including, without limitation, any claims,
liabilities or obligations arising with respect to the Guaranties or
indebtedness incurred pursuant to the Loan Agreements. In consideration of the
mutual covenants and conditions set forth above and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of the undersigned hereby joins in the release of rights and claims set forth in
Section 10 of the Amendments. Each of the undersigned hereby confirms that the
Guaranties and all other Loan Documents to which either of the undersigned is a
party remain in full force and effect, enforceable against the undersigned in
accordance with their terms.

 

This Acknowledgment shall not be construed, by implication or otherwise, as
imposing any requirement that Bank notify or seek the consent of either of the
undersigned relative to any past or future extension of credit, or modification,
extension or other action with respect thereto, in order for any such extension
of credit or modification, extension or other action with respect thereto to be
subject to the Guaranties, it being expressly acknowledged and reaffirmed that
each of the undersigned has under the Guaranties consented to modifications,
extensions and other actions with respect thereto without any notice thereof.

 

 

 

 

Dated as of November 27, 2015.

 

WSI INDUSTRIES CO.,   WSI ROCHESTER, INC., a Minnesota corporation   a Minnesota
corporation           By: /s/ Paul D. Sheely   By: /s/ Paul D. Sheely   Paul D.
Sheely, Chief Financial Officer     Paul D. Sheely, Chief Financial Officer

 



 

 

